DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 8, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/058,097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Raincrow on March 10, 2021.
The application has been amended as follows: 
In the Claims:
Claim 15, line 2, delete - - - (GA3) - - -, and insert - - - (GA3) - - -.
Claim 15, line 4, delete - - - (GA3) - - -, and insert - - - (GA3) - - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A method of improving corn growth and hybrid corn growth comprising applying an effective amount of gibberellic acid (GA3) and abscisic acid (ABA) to the corn plant or hybrid corn plant, wherein the weight ratio of GA3:ABA is from about 9.3:1 to about 14:1, as currently claimed, is not taught, suggested, or made obvious over the prior art of record. Compositions of the prior art that comprise gibberellic acid and abscisic acid comprise higher amounts of abscisic acid than gibberellic acid. One of ordinary skill in the art would find no motivation to formulate compositions that comprise more gibberellic acid than abscisic acid in compositions comprising gibberellic acid and abscisic acid. In addition, Applicant’s remarks in the response filed December 8, 2020, are convincing that the compositions, as claimed, when applied to corn plants or hybrid corn plants produce unexpected growth of corn plants, as compared to the application of GA3, alone, or abscisic acid, alone. For these reasons, the claims, as currently amended, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





New claim number at allowance
Original claim number
1
1
2
3
3
4
4
7
5
8
6
9
7
10
8
11
9
12
10
13
11
14
12
15
13
16
14
17


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRIAE M HOLT/           Examiner, Art Unit 1616   


/SUE X LIU/           Supervisory Patent Examiner, Art Unit 1616